Citation Nr: 1612661	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  07-37 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to TDIU.  The Veteran timely appealed that decision.  

This case was before the Board in November 2010 and October 2013, when the claim for TDIU was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  

In June 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  He testified at a personal hearing before a Veterans Law Judge in June 2010.  Transcripts of those hearings are of record.  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In March 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

As a final initial matter, the Veteran and his representative argued in a February 2016 informal hearing presentation that this case should be remanded for an issuance of a supplemental statement of the case in light of a November 2015 VA examinations pertaining to the Veteran's service-connected disabilities and a January 2016 rating decision which awarded service connection for a left foot ulcer scar; they specifically argued that due process necessitated that the AOJ review this evidence in the first instance.  The Board notes that such evidence was reviewed by the AOJ in the January 2016 rating decision, when the AOJ denied entitlement to TDIU therein.  Accordingly, the Board finds that a remand is not necessary as there is no prejudicial error to the Veteran in proceeding with adjudication of his claim at this time; the claim is ripe for adjudication and the Board will proceed with a decision at this time.  


FINDING OF FACT

The Veteran's service-connected disabilities-which include bilateral tinnitus and diabetes mellitus, type II, with associated adjustment disorder with depressed mood, bilateral upper and lower extremity peripheral neuropathy, and a left foot ulcer scar-have not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letters sent to the Veteran in August 2008, July 2015, and October 2015. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations for all the issues currently before the Board, as discussed below.  There has been compliance with the directives of the Board's November 2010 and October 2013 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Merits

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

There are two regulatory subsections that allow for a TDIU. The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place. Either the Board or the AOJ can grant a schedular TDIU in the first instance. The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b). It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance. 3 8 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment. For purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The extraschedular subsection explains that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015).

The Veteran filed his claim for TDIU in June 2008; at that time, the Veteran stated that could not stand for long periods of time and that he was unable to perform many tasks that were routinely associated with his manufacturing job for the last 32 years.  

In the instant case, the Veteran is shown to be service connected for the following disabilities: bilateral tinnitus, rated as 10 percent disabling since October 31, 2006; diabetes mellitus, type II, rated as 20 percent disabling since October 31, 2006; diabetic neuropathy of the bilateral lower extremities/feet, each rated as 10 percent disabling since October 31, 2006; diabetic neuropathy of the bilateral upper extremities, each rated as 10 percent disabling since February 3, 2010; adjustment disorder with depressed mood associated with diabetes mellitus, rated as 50 percent disabling since September 11, 2007; left foot scar due to diabetic foot ulcer associated with diabetes mellitus, rated as 20 percent disabling since September 29, 2015; and finally, a left foot scar associated with diabetes mellitus, rated as noncompensable since September 29, 2015.  

If TDI pursuant to a claim for increase, TDIU is awarded as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  38 U.S.C.A. § 5110(b).  Thus, the "appeal period" can be thought of as up to one year prior to receipt of the claim.  Here, the Veteran met the 4.16(a) percentage requirements as of September 2007.  That being said the preponderance of evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service connected disabilities during any time on appeal.  

Turning to the evidence of record, the Veteran testified during the June 2008 DRO hearing that he was presently working at a manufacturing plant; he made vice grip tools, and had worked at that job for 32 years.  The Veteran further testified that he could no longer stand for the required 10 hour shift due to his diabetes; however, he also stated that his employer accommodated his disability by allowing him to sit all day in his job.  The Veteran indicated that he had enough fine motor skills to drive and do his job, despite having neuropathy in his upper extremities; he explicitly denied that his neuropathy prevented him from doing his current job at the manufacturing plant.  

However, the Veteran submitted a September 2008 letter from the manufacturing plant that he was working for, which indicated that his employment was being terminated on November 2, 2008 due to a plant closure.

In September 2008, the Veteran underwent a VA diabetic examination.  During the examination, the Veteran was shown only to be on oral medication without any side effects; he did not have any restriction of activities due to his diabetes.  The examiner noted that the Veteran's diabetes appeared to be under decent control and did not appear severe; over the past one or two years, the Veteran had developed tingling of his toes, associated with his diabetes.  The Veteran was shown to be currently employed in factory work; there were no significant effects on the Veteran's occupational functioning due to his service-connected diabetes mellitus, type II, and associated diabetic neuropathy of his bilateral feet at that time.  The examiner opined that the Veteran's "diabetes, in and of itself, does not interfere with his job or daytime activities."  

The Veteran also underwent a VA psychiatric examination in September 2008.  During the examination, the Veteran expressed feelings of worry, numbness, exhaustion and anger; he stated that he did not know what he was going to do next, because the company that he worked for was being moved to China.  The Veteran was currently employed full time as a production/assembler worker at a manufacturing plant and had been in that occupation for more than 20 years.  The Veteran was diagnosed with adjustment disorder with depressed mood and assigned a GAF score of 58; his symptoms and GAF were consistent and stable since his last VA examination in September 2007.  The examiner described the effects of his mental disorder on occupational and social functioning as reduced reliability and productivity due to mental disorder symptoms.  

In a November 2008 Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran indicated that his diabetes, legs and feet disabilities prevented him from working.  He noted that he worked full-time until October 31, 2008, as an assembler for a manufacturing plant, where he had worked since 1976.  He stated that he was currently unemployed.  On that form, he indicated that he had four years of high school education; he did not have any college education or further post-high school training.

In a November 2008 letter, the Veteran's private physician, Dr. "M.C.H.," noted that due to his lower extremity neuropathy and venous stasis insufficiency, the Veteran was unable to stand for an extended period of time to work.  He asked that the Veteran be considered "for an evaluation for disability [since he felt that the Veteran could not] stand for long periods of time due to his lower extremity difficulties."  

The Veteran's former employer submitted a completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, which indicated that the Veteran was employed on a full-time basis until November 2, 2008, at which time his employment was terminated due to a plant closure.  The Veteran was noted as being a machine operator; the employer accommodated the Veteran by allowing him to have a sit-down job.  

The Veteran filed his claim for Social Security benefits in October 2008; his Social Security Administration (SSA) file obtained by VA in December 2008 is generally duplicative of the Veteran's VA claims file prior to October 2008, including several VA and private treatment records that were associated with the Veteran's VA claims file prior to October 2008.

In a December 2008 letter, SSA indicated that it had not rendered a decision as to whether the Veteran's disabilities rendered him unemployable; however, the Veteran had met the medical requirements.  That letter also noted that while the Veteran stated that he was unable to work since September 1, 2006, although the evidence demonstrated that he participated in substantially gainful activity until at least October 31, 2008.  Therefore, the first date on which the evidence demonstrated that the Veteran was no longer substantially gainfully employed was November 1, 2008; that is the first date on which SSA could determine that a claim based on his conditions becoming too disabling could be found.  The December 2008 letter additionally noted several service-connected disabilities, such as diabetes, neuropathy and chronic ulcer of the left lower extremity, as well as several nonservice-connected disabilities, including bilateral carpel tunnel syndrome and bilateral lower extremity venous insufficiency.  

In a later-dated December 2008 letter from SSA, it was noted that SSA found the Veteran to be too disabled to work.  No decision document regarding specific findings has been submitted since that time, although a Form SSA-831-C3 showed the Veteran's primary diagnosis related to his claim for SSA disability benefits was "venous insufficiency, chronic with ulcer of lower extremity" with secondary diagnoses of "morbid obesity; diabetes."  

The Veteran underwent a VA audiological examination in July 2009.  The Veteran was noted as having intermittent tinnitus at that time; he reported tinnitus approximately every other day.  The examiner noted that there were no significant effects on his occupation or daily activities.  

The Veteran additionally underwent a VA general medical examination in July 2009.  At that time, the examiner noted that the Veteran was unemployed since November 2008, when the factory closed and he was laid off.  The Veteran reported receiving Social Security benefits for disability involving his legs.  Regarding unemployability, the examiner opined as follows:

This gentleman's service-connected issues continue to be type 2 diabetes and mild neuropathy in both lower extremities secondary to diabetes. . . . Nonservice-related diagnoses include erectile dysfunction, hypertension, paroxysmal atrial tachycardia, obesity, sleep apnea, anti-coagulation, and recent syncope.  He also has diagnoses of chronic venous insufficiency and peripheral vascular disease of both lower extremities left much worse than right. . . . With his diabetes and his associated neuropathy in the lower extremities, these are going to prevent excessive standing, walking, running, and repetitive activity where he needs to be on his feet.  His blood sugars do not appear to be under good control recently, and since he does have some mild neuropathy in both lower extremities, it is likely that the diabetes and its associated neuropathy are going to interfere with any usual activity and daytime employment issues because of these swings in blood sugar and also the loss of sensation in both feet, mild in severity.  However, when other medical issues are combined, these are as follows.  His sleep apnea and recent onset of syncope and extremity symptoms, to include the peripheral vascular disease and chronic venous insufficiency, are likely to render him unemployable because he cannot stand or walk or perform anything strenuous at all, and gets fatigued easily.  These cause discomfort in both legs, they cause him to be short of breath, the syncope episodes are somewhat recent and have required anticoagulation along with his PAT, so these are likely to preclude employment and various activities because they all activities are hard to perform due to these issues.  The erectile dysfunction and hypertension are not likely to interfere with any usual occupation or daily activity.

He also underwent a VA psychiatric examination in July 2009.  During the examination, the Veteran indicated that he was an assembly operator at a manufacturing plant until November 2008, when the company closed the plant and moved to China and he took an early retirement.  The Veteran additionally reported that he tries to stay out of arguments and that if people start arguing with him, he just walks away; he also reported that he was more irritated of late and that his medication used to make him more relaxed.  The examiner noted that the Veteran did not have any problem with his daily activities due to his psychiatric disorder; the Veteran also reported that the previous day he went to church and then went out to breakfast before playing on his computer, reading on his patio, feeding his fish in his pond and watching television.  After the examination, the examiner diagnosed the Veteran with adjustment disorder with depressed mood and assigned him a 58 GAF score.  The examiner again described the effects of his mental disorder on occupational and social functioning as reduced reliability and productivity due to mental disorder symptoms.  

In December 2009, the Veteran testified before a DRO in regards to his TDIU claim.  During his testimony, the Veteran indicated that his job in the military involved walking, standing and repetitive motion; he reported that he drove a truck after getting out of service, which also involved some measure of walking, standing, repetitive motion, and sitting for extended periods of time.  After that, he began work as an assembly/production line employee at a manufacturing plant for 32.5 years; his plant job involved repetitive motion and standing for long periods of time.  The Veteran stated that he was unable to perform his job due to his inability to stand due to his diabetes and peripheral neuropathy; he stated that the plant gave him a chair to sit on as an accommodation.  The Veteran testified that he believed that he would be unable to perform sedentary employment in light of his work history, which generally involved walking, standing, and repetitive motion activities.  

In February 2010, the Veteran underwent a VA peripheral neuropathy examination of his upper extremity neuropathy.  The Veteran reported decreased sensation and tingling in his hands and fingers.  He also was noted as being unemployed since November 2008, when he lost his job in a manufacturing plant when the factory shut down.  The examiner noted that the Veteran did not describe any loss of motor or muscle function respecting his upper extremities.  After examination, the examiner noted that the Veteran's bilateral upper extremity peripheral neuropathy did not have any significant effects on his occupation or usual daily activities.  

In a March 2010 letter, the Veteran's private primary care physician, Dr. "E.S.T.," stated that the Veteran had long-standing diabetes mellitus, type II, with associated diabetic neuropathy.  "The diabetic neuropathy of his feet and legs has made it difficult for him to stand or sit for prolonged periods of time."  

In his April 2010 substantive appeal, VA Form 9, the Veteran stated that he felt he was unemployable as a result of his diabetes and its secondary conditions because of the physical restrictions associated with those disabilities, which makes his depression worse.  He also indicated that he felt Dr. E.S.T.'s letter was not considered.

In June 2010, the Veteran testified before a Veterans Law Judge who is no longer available to participate in this decision; as noted in the Introduction, the Veteran does not wish to participate in another hearing at this time.  During that hearing, the Veteran testified that he was last employed in November 2008.  He and his spouse both testified that the Veteran was no longer able to work because he was unable to stand for 8 hours.  The Veteran additionally testified that he could "hardly sit any length of time either now."  In regards to his psychiatric symptoms, the Veteran testified that he had some inter-personal issues while employed at the factory; he stated that he had a short fuse and would have to walk away.  He finally testified that his sitting accommodation caused friction with his co-workers, because they were forced to stand while he was allowed to sit all day.  

The Veteran underwent a VA general medical examination in February 2011.  After examination, the Veteran was diagnosed with diabetes mellitus, type II, with bilateral upper and lower extremity peripheral neuropathy and tinnitus.  The examiner concluded that there were no effects on his usual occupation or activities of daily living.  However, the examiner additionally opined as follows:  

This Veteran is currently unemployed.  He last worked in [November] 2008.  The Veteran states that he had worked for 32 years at a vise grip tool factory prior to the company being shut down in 2008.  He describes that he is on Social Security Disability.  He describes disability as primarily due to peripheral edema and difficulty standing for prolonged periods of time due to his edema that is not related to his diabetes.  Concerning his service-connected diabetes, this Veteran does not have evidence of any restriction of activities on account of his diabetes.  He is not experiencing hypo- or hyperglycemic reactions that would likely interfere with typical occupational duties.  During the time that he was employed doing factory work, there were no reported periods of incapacity or time loss from work as a direct result of any complications due to his diabetes.  On his current [] medications, the Veteran's diabetic condition is well controlled and maintained and would not likely result in functional impairment to his typical occupational duties.  The Veteran does have some increase in daytime urinary frequency; however, provided that he was allowed frequent and as-needed restroom breaks to facilitate urinary frequency, there would not likely be any functional impairment to typical occupational duties as a direct result of his diabetes.  Likewise, the Veteran is service connected for bilateral and constant tinnitus; however, there is no evidence that his current, constant, bilateral tinnitus in any way would result in any functional impairment to typical occupational duties.  Regarding his service-connected diabetes mellitus with bilateral upper and lower extremity neuropathy and bilateral constant tinnitus, this Veteran would not likely have an inability to follow or maintain substantially gainful employment.

The Veteran additionally underwent a VA psychiatric examination in February 2011.  During that examination, the Veteran was noted as being a Chaplin and Quarter Master for the Veterans of Foreign Wars (VFW); he was in charge of scheduling for the VFW.  After examination, the Veteran was diagnosed with adjustment disorder with depressed mood and assigned a 59 GAF score.  The examiner noted that the Veteran was not currently employed and that he was previously employed in a manufacturing plant where he was a maker of a quick release wretch; the Veteran multitasked during that job running three machines at once.  The examiner noted that the Veteran's psychiatric symptoms resulted in reduced reliability and productivity, but did not result in total occupational and/or social impairment.  The examiner further opined that the Veteran's "mental health intervention was minimal.  The Veteran's current history of social functioning, recreational and other areas of functioning including reported symptoms is not consistent with the Veteran being totally unemployable due to Adjustment Disorder, chronic."

In November 2011, the Veteran underwent a VA diabetes mellitus examination.  In that examination, the Veteran was shown to be treated with oral hypoglycemic agents and 1 insulin injection per day; he did not have any restriction of activities due to his diabetes at that time.  The examiner additionally noted that the Veteran had diabetic peripheral neuropathy.  Regarding functional impact, the examiner noted that the Veteran reported being on VA and SSA disability for his diabetes mellitus; the Veteran also reported that he had the ability to mow the yard with a riding lawn mower and was able to do household chores, although he also reported chronic problems with poor energy level and motivation.  

The Veteran underwent a VA audiological examination in November 2013.  The Veteran reported that he could not hear because of the buzzing in his ears; he had an intermittent buzzing in his ears that persisted for 20 minutes and occurred 10-15 times a day.  The examiner stated that the "Veteran's tinnitus should not significantly his ability to obtain and maintain substantially gainful employment."  

He also underwent a VA psychiatric examination in November 2013.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood and indicated that the Veteran's occupational and social impairment was consistent with reduced reliability and productivity.  During the examination, the examiner noted that the Veteran was the District Commander of the VFW in his hometown, where he works with 12 different Posts.  He was also with American and Sons of the American Legion.  The examiner noted that the Veteran travels throughout southeast Nebraska with this job; he gave speeches and accepted awards as a part of this job.  The examiner noted that the Veteran had worked in a manufacturing plant for 32.5 years before the plant closed.  The Veteran had depressed mood, chronic sleep impairment and disturbances of motivation and mood due to his psychiatric disability.  Regarding unemployability, the examiner opined as follows:  

The Veteran has a service connection for Adjustment Disorder with Depressed Mood, Chronic.  The Veteran was seen by [at VA in February 2011] and the GAF at that time was 59.  The Veteran completed the MCMI-III and the Validity indicators are consistent with an INVALID response set.  The Veteran's scores were EXTREME for Disclosure (BR of 100) and Debasement (98).  This means that the Veteran was not forthcoming, honest or genuine in his response set, while at the same time exhibited extreme magnification of reported psychopathology.  Additional information can be used to look at validity of testing.  The peer reviewed professional scientific research shows that person's who demonstrate a host of elevations on different Scales more likely than not have a tendency toward exaggeration, feigning, or contrivance.  The Veteran exhibited elevations that are not known amongst a real life general population of person's with mental disorder.  That is, the Veteran has endorsed items consistent with Schizotypal Personality, Paranoid Personality, Dependent Personality, Schizoid Personality, Avoidant Personality.  The Veteran has endorsed criteria for Obsessive Compulsive Disorder, Panic Disorder, Generalized Anxiety Disorder, PTSD, Dysthymia, Bipolar Disorder, Major Depressive Disorder, Psychotic Disorder\Delusional Disorder, Somatoform Disorder, etc.  There is contradiction in the response set for how pathology would actually present itself in a real life population of true DSM-IV mental disorders and this information provides more information about an EXTREME attempt to portray himself as so pathological that this is not consistent with the reality of how mental disorders exist, co-exist, etc.  The Veteran's response set to the Structured Interview of Malingered Symptoms (SIMS) was also INVALID across the board for Total Items, Affective, Neurological Impairment, Amnesia, and Low Intelligence.  This information, when taken together, with the MCMI-III, is indicative of extreme exaggeration, or contrivance, or seeking secondary gain.  The Veteran's testing is NOT consistent with the Veteran being unable to obtain or maintain either physical or sedentary gainful employment due to the Adjustment Disorder with Depressed Mood, Chronic.  The Veteran is current Commander of the Region of the VFW and is very active within that realm.  His testing is INVALID.  As his response set is invalid and so extremely exaggerated, so is his subjective reporting that he is unable to obtain physical or sedentary employment due to his [service-connected] Adjustment Disorder with Depressed Mood, Chronic, in and of itself.  The Veteran is 66 years old.  The Veteran led a very productive work career with Vice Grip for over 30 years.  Unfortunately, Vice Grip sent their work overseas and the Veteran was out of employment.  I opine he could perform secretarial\administrative assistant duties or clerical duties.  From a mental disorder standpoint alone, he would also be capable of a position in sorting, stacking, stocking, and\or working with customers in customer services or rending services in a public setting with customers.  Working on an assembly line in manufacturing he is also capable of in terms of the chronic adjustment disorder.  The prior opinion is based upon information that he has a high school education.  The Veteran's symptoms have not risen to a level whereby he has sought out active forms of intervention such as group therapy or individual psychotherapy.  Adjustment Disorder with depressed mood is a treatable mental disorder.  Evidence based approaches have been shown in the professional peer reviewed literature to assist with significant improvement with depression.  The benefit of the doubt is for the Veteran that the severity of social and occupational functioning impairment remain essentially the same, even in spite of his invalid testing and extreme response set.  In other words, benefit of the doubt is for the Veteran that there would be reduced productivity and efficiency in a work setting for gainful employment.  That is benefit of the doubt, although objective testing really would suggest that he has magnified his mental disorder to an extreme to unbelievable level.

The Veteran additionally underwent a VA diabetes mellitus and peripheral neuropathy examination in November 2013.  Regarding his diabetes, it was shown that the Veteran used oral medications and 1 insulin injection per day.  There was no regulation of activities shown.  The examiner noted that the Veteran's diabetes did not impact his ability to work.  Regarding his peripheral neuropathy, the Veteran reported having pain, itchiness and tingling in his feet.  He also reported that he quit working after the plant closed in approximately 2009; he has not had any jobs since then.  However, the Veteran reported that he is the District Commander for the VFW, where "he works at a computer and takes phone calls."  He also sells calendars.  He reported his hands cramp sometimes; he has bilateral foot pain and can be on his feet up to four hours, as long as he is not on concrete.  The examiner assessed the Veteran's bilateral upper extremity peripheral neuropathy as mild and bilateral lower extremity peripheral neuropathy as moderate.  The examiner noted that the Veteran's ability to work was limited by his inability to be on his feet for prolonged periods of time; he was limited to about 20 minutes on his feet and at home he used a riding lawnmower.  Regarding unemployability specifically, the examiner opined as follows:

[It is] less likely than not Veteran's conditions of diabetes mellitus type II and diabetic peripheral neuropathy cause him to be unemployable. . . . No significant disability of the hands was noted on this evaluation.  On inspection this Veteran used his hands in a normal fashion.  Two-point discrimination at 0.5 cm was preserved bilaterally and finger tips.  Demonstrates ability to handle paper, write, remove socks and shoes.  Reports ability to drive.  Presently volunteers part-time.  Reports ability to use computer and telephone.  Mild to moderate disability of the feet was found due to peripheral neuropathy as this Veteran reported a limitation of 30 minutes of continuous standing, due to development of pain in his feet with prolonged standing.  Reports he can be on his feet for 3-4 hours per day.  Walks without limp or antalgic gait or delayed gait.  Reports no use of aids for ambulation.  With regards to diabetes mellitus type II, no functional impairment was found.  Conversation was in a normal fashion.  Stands, sits, gets on the exam table and off the exam table without evidence of imbalance.  Recent urine evaluation noted glucose was not found in urine.

The Veteran again underwent a VA examination of his diabetes mellitus in August 2015.  Again, the Veteran used oral medications and 1 insulin injection per day.  There was no regulation of activities shown.  The examiner noted that the Veteran reported he wasn't "able to stand for prolonged periods of time secondary to [diabetes mellitus] and varicose veins."  

The Board has reviewed the Veteran's VA treatment records from the Lincoln and Omaha VA Medical Centers which are of record from October 2003 through November 2015.  Those records generally demonstrate continued treatment of the Veteran's service-connected diabetes, bilateral upper and lower extremity peripheral neuropathy, and adjustment disorder; the symptomatology is generally similar to that noted throughout the vast wealth of VA examinations noted above.  

In a September 2015 VA Form 21-8940, the Veteran again indicated that his psychiatric and diabetes disabilities caused him to be unemployable.  He noted that he worked in an assembly plant from 1976 through 2009; he had four years of high school education without any other post-school or other training.  

In November 2015, the Veteran underwent a VA psychiatric examination.  He was diagnosed with adjustment disorder with depressed mood, and was noted by the examiner to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was noted as continuing his work as quarter master and district commander for the VFW; "I have 13 posts I look after.  I travel for work, I do inspections, set up inspection programs. . . . Plus we sell raffle calendars every year. . . . they want me to move up the ladder but my wife doesn't want me to."  He has been volunteering for the VFW positions since 2009.  The examiner noted that the Veteran's symptomatology included depressed mood.  Regarding unemployability, the examiner opined as follows:

The results of today's evaluation revealed the Veteran continues to meet diagnostic criteria for a diagnosis of Adjustment Disorder with Depressed mood.  His symptoms appear less severe than in his previous review, likely in the mild to moderate range.  Further, his psychiatrist and therapist noted he was doing "fair" overall.  He also appears to currently be functioning better than he was in his last review and his symptoms appear to only cause mild occupational functioning (transient anger may be causing some difficulty for him at work) and to cause mild to moderate social impairment (transient anger is causing some problems with his wife and he reported he has little social support).

He also underwent a VA diabetic examination, wherein it was noted that the Veteran was managed by a restricted diet, took oral medications, and required more than 1 insulin injection per day.  The Veteran did not have a restriction of activities due to his diabetes mellitus.  He also had bilateral upper and lower extremity peripheral neuropathy associated with his diabetes mellitus.  Regarding unemployability, the examiner opined as follows:  

The Veteran's ability to work is limited by his service-connected conditions including diabetes and diabetic neuropathy.  He requires use of insulin and as a result he is prohibited from certain jobs including some jobs involving driving and operating heavy equipment.  For example, he is now prohibited from driving a van for delivery of VA patients.  Due to his lower extremity diabetic peripheral neuropathy he is not able to spend prolonged periods of time standing or walking.  Due to his upper extremity diabetic neuropathy he is unable to perform tasks requiring good sensation and fine motor movements of the fingers.  He is able to perform light work at his own pace and currently performs administrative work for the VFW.  For these purpose, light work is defined as follows: Exerting up to 20 pounds of force occasionally, and/or up to 10 pounds of force frequently, and/or a negligible amount of force constantly (Constantly: activity or condition exists 2/3 or more of the time) to move objects.

Finally, the Veteran underwent a VA examination of his left foot ulcer scar in November 2015.  In that examination, it was noted that the Veteran had a poorly hearing diabetic foot ulcer on the dorsum of his left foot; it eventually healed and left a scar, although the scar was chronically tender and occasionally breaks open.  There was no current ulcer, only the scar remained.  The examiner noted that the scar was both painful and unstable, measuring 1 cm by 0.5 cm.  The Veteran's left foot ulcer scar did not impact his ability to work.  

Based on the foregoing evidence, the Board must find that the Veteran's service-connected disabilities do not preclude obtaining and maintaining substantially gainful employment.  

Initially, the Board must note that VA is not bound by the determinations of SSA. See 38 U.S.C.A. 7104(c); 38 C.F.R. § 19.5; Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992) (while VA is not bound by the determination made by SSA, although such evidence is "pertinent"); Martin v. Brown, 4 Vet. App. 136, 140 (1993); cf. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA has a duty to assist the Veteran in obtaining SSA records if such are determined to be reasonably relevant to the claim).  

Therefore, while the Board acknowledges that SSA appears to have made a determination in this case that the Veteran is unemployable; however, the Board is free to make its own determination in this case.  The Board does not find that the Veteran's service-connected disabilities render him unemployable.  

The SSA determined that the Veteran was unemployable on the basis of several nonservice-connected disabilities, particularly venous insufficiency of his lower extremities and morbid obesity, as noted in the Form SSA-831-C3.  In light of that fact, the Board gives the SSA decision very little probative value.  Indeed, other evidence of record heavily outweighs finding that the Veteran is unemployable in this case.  

The Board acknowledges that the Veteran's work history includes driving a truck and that he was an assembly worker for 32.5 years; the Board also acknowledges that the Veteran has only a high school education without any further specialized training.  Moreover, the evidence of record demonstrates that the Veteran is limited in his ability to perform an occupation that requires prolonged standing; in other words, the Veteran appears to be limited to sedentary employment.  The Veteran has argued that he cannot engage in sedentary employment due to his previous work experience and his inability to work with people due to his psychiatric disability.

Notwithstanding, the evidence in this case is clear that the Veteran was engaged in substantially gainful employment in his machine operator job in a manufacturing plant until October 31, 2008; in November 2008, the Veteran's job was terminated neither due to his performance nor his inability to continue performing that job, but rather as a result of the company's decision to close the plant.  Although the employer accommodated him by allowing him to sit instead of stand, the employment was not marginal employment under the standards already described.

Sitting instead of standing essentially made his job sedentary.  This shows that the Veteran's contention that he would be unable to engage in sedentary employment is not accurate.  Additionally, while the Veteran was shown to have a psychiatric disorder during his employment, the psychiatric expert evidence tends to show that his psychiatric disability does not prevent him from securing and following a substantially gainful occupation.  

After the loss of the Veteran's plant position in November 2008, the Veteran's ability to perform sedentary employment does not appear to be impaired any more than it was prior to the plant closing.  Throughout the appeal period, the Veteran's symptomatology associated with his service-connected disabilities appeared to be rather stable and consistent.  This is demonstrated throughout the VA examinations by various examiners and his private and VA treatment records.  

Moreover, the Board points specifically to the Veteran's noted ability to work with the public and other people, his ability to travel, to answer phones, and operate a computer during his duties as a quarter master and District Commander for the VFW; those volunteer positions demonstrate that the Veteran has translatable and transferable skills beyond those he had solely as a result of his high school education, truck driving and assembler/factory worker employment positions.  Furthermore, the more recent VA examiners' opinions-particularly the November 2013 psychiatric examiner and the November 2015 psychiatric and diabetic examiners-indicated that the Veteran would be able perform sedentary employment, particularly secretarial and administrative positions to include customer service positions.  

The Veteran's service-connected diabetes mellitus and associated bilateral lower extremity neuropathy and left foot ulcer scar have been demonstrated to limit the Veteran's ability to perform non-sedentary work, as well as some types of sedentary work such as commercial driving, admittedly one of the Veteran's job skills and past work experience.  

However, the Veteran has demonstrated other translatable and transferable skills which would lend him to adequately perform other types of sedentary employment, as noted by the November 2013 VA examiner.  The November 2015 diabetic examiner noted that the Veteran's upper extremity neuropathy would not impair the Veteran's ability to perform fine motor skills, such as typing, and the Veteran is shown to have these skills in the evidence of record.

Moreover, the November 2015 psychiatric examiner clearly noted that the Veteran's psychiatric disability only mildly would affect his ability to interact with others; this finding is consistent not only with the November 2013 examiner's findings, but also with the Veteran's noted ability to perform adequately with the public and other people in his volunteer positions.  The Veteran's psychiatric disability, therefore, cannot be found to otherwise preclude him from obtaining and maintaining substantially gainful employment.  Rather, it would appear that the people that the Veteran serves in those volunteer positions would rather he take on additional duties, which would negate any such finding that the Veteran is unable to interact with people interpersonally.  

In light of these opinions and the evidence of record, the Board concludes that the preponderance of evidence shows that the Veteran's service-connected disabilities, whether acting alone or together, do not render him unable to secure and follow a 

(CONTINUED ON NEXT PAGE)
substantially gainful occupation.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.   See 38 U.S.C.A. § 5107(b); C.F.R. § 3.102.


ORDER

Entitlement to TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


